Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-5, 7-8, 10-11, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Sahoo US 20190323918” in view of “Enev US 20170131174”. 
	As to claim 1, Sahoo teaches “A leak detection system for determining upstream leaks in a water distribution system, the leak detection system (Figure 1; [0015]) comprising: a first water device including a first pressure sensor, wherein the first water device is configured to: measure using the first pressure sensor, a first pressure signal within a first plumbing system in a first building at a first location (Figure 1, #112(1), #114; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026] teaches “While illustrated as a single pressure sensor 114, in various examples multiple pressure sensors 114 may be located on the water distribution system 102 to measure pressure”; i.e., the system has one or more pressure sensors and therefore, the first pressure sensor would measure pressure at a first location in the first building (#112(1)) of the water distribution system), and report the first pressure over time away from the first location (Figure 1, #114, #120, #122; [0026]; [0029]; i.e., the remote leak detection service receives the first measurements data from the pressure sensor, and the system can output the reports on a display located at the remote leak detection service or on another computing device) a second water device including a second pressure sensor, wherein the second water device is configured to: measure using the second pressure sensor, a second pressure signal within a second plumbing system in a second building at a second location (Figure 1, #110, #112(2), #114; [0015]; [0026]; i.e., the system has one or more pressure sensors and therefore, the second pressure sensor would measure pressure at a second location in the second building (#112(2)) of the water distribution system), and report the second pressure over time away from the second location, wherein the first plumbing system taps off the water distribution system away from where the second plumbing system taps off the water distribution system (Figure 1, #110, #114, #120, #122; [0026]; [0029]; i.e., the remote leak detection service receives the second measurements data from the pressure sensor, and the system can output the reports on a display located at the remote leak detection service or on another computing device); and a processor remote to one of the first or second water devices, wherein the processor is configured to: receive the first and second pressure over time, and analyze the first pressure and the second pressure over time to identify a leak in the water distribution system outside of the first and second buildings (Figure 1, #112(2); Figure 2, #202; [0029] teaches “the remote leak detection service 122 may be configured to receive the measurements or other data from the pressure sensor 114, the contamination sensor (s) 116, and the flow rate sensor (s) 118. The remote leak detection service 122 may determine, based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3; [0033]; i.e., the remote leak detection service receives the first and second measurements data from the pressure sensors, and the processor can analyze and determine, based on the measurement, a location of a leak in the water distribution system in the third building 112(3) (outside of the first and second buildings).”
	Sahoo does not explicitly teach “analyze the first pressure and the second pressure over time to algorithmically identify a leak in the water distribution system”.
Enev teaches “analyze the first pressure and the second pressure over time to 
algorithmically identify a leak in the water distribution system ([0011]; [0026] teaches “The system also can include one or more processing units including one or more processors and one or more non-transitory storage media storing machine executable instructions configured when run on the one or more processors to perform detecting a non-cyclical pressure event corresponding to a water leak in the water system of the structure during a first time period based on an analysis of information including the pressure measurement data”; [0056]; [0087]; [0088] teaches “The four techniques, M1-M4, in Table 1 can be used by leak detection device 224 and/or cloud computing system 504 to identify characteristics of the pressure data to detect leaks. In some cases, leak detection device 224 can include lightweight versions of algorithms that perform the four leak detection techniques M1-M4. Basic versions of the techniques can operate within leak detection device 224 on the data collected from the pressure sensor collected and/or stored in leak detection device 224”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo in view of Enev.
This combination would improve the accuracy of determining location of leaks in a water distribution system (Enev, [0085]). 

As to claim 2, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 1.
	Sahoo teaches “a third water device including a third pressure sensor, wherein the second water device is configured to: measure using the third pressure sensor, a third pressure signal within a third plumbing system in a third building at a third location (Figure 1, #112(3), #114; [0012]; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026] teaches “While illustrated as a single pressure sensor 114, in various examples multiple pressure sensors 114 may be located on the water distribution system 102 to measure pressure”; i.e., the system has one or more pressure sensors and therefore, the second water device would use the third pressure sensor to measure pressure at a third location in the third building (#112(3)) of the water distribution system), and report the third pressure over time away from the third location, wherein the third location taps off the water distribution system away from where the first and second plumbing systems tap off the water distribution system, wherein the processor analyzes the first, second and third pressures over time to determine the leak in the water distribution system outside of the first, second and third buildings (Figure 1, #112(1), #112(2), #112(3), #112(n), #114, #120, #122; Figure 2, #202; [0026]; [0029]; [0033]; [0041]; i.e., the remote leak detection service receives the measurements data from the pressure sensors, and the processors analyze the first, second, and third pressures over time and determine the leak in the water distribution system in the fourth building (outside of the first, second and third buildings)).”
	 
As to claim 4, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 1.
	Sahoo teaches “the processor: receives pressure information from a plurality of water devices, including the first and second water devices, correlates a leak signal from pressure information over time from the plurality of water devices (Figure 1, #114; Figure 3, #300, #304, #306, #308; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026]; [0029] teaches “The remote leak detection service 122 may determine , based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3”; i.e., the water devices are pressure sensors, and the one or more pressure sensors measure pressure of the water distribution system. The pressure sensors send the pressure measurements or a change in pressure data, and associated timestamps to the remote leak detection service, and  the remote leak detection service determines a location of a leak in the water distribution system), and determines that the leak signal is within the water distribution system ([0019] teaches “the remote leak detection service may store data indicating a topology and dimensions for the water distribution system and, based on the location of the contamination sensor and the distance from the contamination sensor where the leak in the pipe exists, determine an absolute location in the water distribution system where the leak in the pipe exists”).”

As to claim 5, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 1.
	Sahoo teaches “the second pressure over time is reported to the first water device, and the processor is within the first water device (Figure 3, #300, #302, #304; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026]; [0029] teaches “The remote leak detection service 122 may determine, based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3”; i.e., the water devices include a leak detection device and include processors and pressure sensors, and the one or more pressure sensors measure pressure of the water distribution system. Therefore, one of ordinary skill in the art would arrange so that the processors and the second pressure sensor are within the leak detection device).”

As to claim 7, Sahoo teaches “A method for upstream leak detection for a 
water distribution system (Figure 1; [0015]), comprising: measuring, using the first pressure sensor, a first pressure signal within a first plumbing system in a first building at a first location, wherein the first pressure sensor is within a first water device (Figure 1, #112(1), #114; Figure 3, #300, #304; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026] teaches “While illustrated as a single pressure sensor 114, in various examples multiple pressure sensors 114 may be located on the water distribution system 102 to measure pressure”; i.e., the system has one or more pressure sensors and therefore, the first pressure sensor would measure pressure at a first location in the first building (#112(1)) of the water distribution system), reporting the first pressure over time away from the first location (Figure 1, #114, #120, #122; [0026]; [0029]; i.e., the remote leak detection service receives the first measurements data from the pressure sensor, and the system can output the reports on a display located at the remote leak detection service or on another computing device); measuring, using the second pressure sensor, a second pressure signal within a second plumbing system in a second building at a second location, wherein the second pressure sensor is within a second water device (Figure 1, #112(2), #114; Figure 2, #300, #304; [0015]; [0026]; i.e., the system has one or more pressure sensors and therefore, the second pressure sensor would measure pressure at a second location in the second building (#112(2)) of the water distribution system); reporting the second pressure over time away from the second location, wherein the first plumbing system taps off the water distribution system away from where the second plumbing system taps off the water distribution system (Figure 1, #108, #110, #114, #120, #122; [0026]; [0029]; i.e., the remote leak detection service receives the second measurements data from the pressure sensor, and the system can output the reports on a display located at the remote leak detection service or on another computing device); receiving the first and second pressure over time using a processor remote to one of the first or second water devices; and analyzing the first pressure and the second pressure over time, comprising identifying a leak in the water distribution system outside of the first and second buildings (Figure 2, #202; Figure 3, #300, #304, [0019]; [0029] teaches “the remote leak detection service 122 may be configured to receive the measurements or other data from the pressure sensor 114, the contamination sensor (s) 116, and the flow rate sensor (s) 118. The remote leak detection service 122 may determine, based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3; [0033]; i.e., the remote leak detection service receives the first and second measurements data from the pressure sensors, and the processor can analyze and determine, based on the measurement, a location of a leak in the water distribution system in the third building 112(3) (outside of the first and second buildings).”
	Sahoo does not explicitly teach “analyzing the first pressure and the second pressure over time, comprising algorithmically identifying a leak in the water distribution system”.
	Enev teaches “analyzing the first pressure and the second pressure over time, comprising algorithmically identifying a leak in the water distribution system ([0011]; [0026] teaches “The system also can include one or more processing units including one or more processors and one or more non-transitory storage media storing machine executable instructions configured when run on the one or more processors to perform detecting a non-cyclical pressure event corresponding to a water leak in the water system of the structure during a first time period based on an analysis of information including the pressure measurement data”; [0056]; [0087]; [0088] teaches “The four techniques, M1-M4, in Table 1 can be used by leak detection device 224 and/or cloud computing system 504 to identify characteristics of the pressure data to detect leaks. In some cases, leak detection device 224 can include lightweight versions of algorithms that perform the four leak detection techniques M1-M4. Basic versions of the techniques can operate within leak detection device 224 on the data collected from the pressure sensor collected and/or stored in leak detection device 224”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo in view of Enev.
This combination would improve the accuracy of determining location of leaks in a water distribution system (Enev, [0085]). 

As to claim 8, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 7.
	Sahoo teaches “measuring using the third pressure sensor, a third pressure signal within a third plumbing system in a third building at a third location, wherein the third pressure sensor is within a third water device (Figure 1, #112(3), #114, Figure 2, #300, #302; [0012]; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026] teaches “While illustrated as a single pressure sensor 114, in various examples multiple pressure sensors 114 may be located on the water distribution system 102 to measure pressure”; [0019]; i.e., the system has one or more pressure sensors and therefore, the third pressure sensor would measure pressure at a third location in the third building (#112(3)) of the water distribution system); and reporting the third pressure over time away from the third location, wherein the third location taps off the water distribution system away from where the first and second plumbing systems tap off the water distribution system, wherein the processor analyzes the first, second and third pressures over time to identify the leak in the water distribution system outside of the first, second and third buildings (Figure 1, #112(1), #112(2), #112(3), #112(n), #114, #120, #122; Figure 2, #202; [0012]; [0026]; [0029]; [0033]; [0041]; i.e., the remote leak detection service receives the measurements data from the pressure sensors, and the processors analyze the first, second, and third pressures over time and determine the leak in the water distribution system in the fourth building (outside of the first, second and third buildings)).”

As to claim 10, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 7.
	Sahoo teaches “the processor: receives pressure information from a plurality of water devices, including the first and second water devices, correlates a leak signal from pressure information over time from the plurality of water devices (Figure 1, #114; Figure 3, #300, #304, #306, #308; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026]; [0029] teaches “The remote leak detection service 122 may determine, based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3”; i.e., the water devices are pressure sensors, and the one or more pressure sensors measure pressure of the water distribution system. The pressure sensors send the pressure measurements or a change in pressure data, and associated timestamps to the remote leak detection service, and  the remote leak detection service determines a location of a leak in the water distribution system), and determines that the leak signal is within the water distribution system ([0019] teaches “the remote leak detection service may store data indicating a topology and dimensions for the water distribution system and, based on the location of the contamination sensor and the distance from the contamination sensor where the leak in the pipe exists, determine an absolute location in the water distribution system where the leak in the pipe exists”).”

As to claim 11, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 7.
	Sahoo teaches “the second pressure over time is reported to the first water device, and the processor is within the first water device (Figure 3, #300, #302, #304; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026]; [0029] teaches “The remote leak detection service 122 may determine, based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3”; i.e., the water devices include a leak detection device and include processors and pressure sensors, and the one or more pressure sensors measure pressure of the water distribution system. Therefore, one of ordinary skill in the art would arrange so that the processors and the second pressure sensor are within the leak detection device).”

As to claim 14, Sahoo teaches “A leak detection system for determining 
upstream leaks in a water distribution system, comprising: one or more processors ([0047]); and one or more memories with code ([0059]) for: measuring, using the first pressure sensor, a first pressure signal within a first plumbing system in a first building at a first location, wherein the first pressure sensor is within a first water device (Figure 1, #112(1), #114; Figure 3, #300, #304; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026] teaches “While illustrated as a single pressure sensor 114, in various examples multiple pressure sensors 114 may be located on the water distribution system 102 to measure pressure”; i.e., the system has one or more pressure sensors and therefore, the first pressure sensor would measure pressure at a first location in the first building (#112(1)) of the water distribution system); reporting the first pressure over time away from the first location (Figure 1, #114, #120, #122; [0026]; [0029]; i.e., the remote leak detection service receives the first measurements data from the pressure sensor, and the system can output the reports on a display located at the remote leak detection service or on another computing device); measuring, using the second pressure sensor, a second pressure signal within a second plumbing system in a second building at a second location, wherein the second pressure sensor is within a second water device (Figure 1, #112(2), #114; Figure 2, #300, #304; [0015]; [0026]; i.e., the system has one or more pressure sensors and therefore, the second pressure sensor would measure pressure at a second location in the second building (#112(2)) of the water distribution system); reporting the second pressure over time away from the second location, wherein the first plumbing system taps off the water distribution system away from where the second plumbing system taps off the water distribution system (Figure 1, #108, #110, #114, #120, #122; [0026]; [0029]; i.e., the remote leak detection service receives the second measurements data from the pressure sensor, and the system can output the reports on a display located at the remote leak detection service or on another computing device); receiving the first and second pressure over time remote to one of the first or second water devices; and analyzing the first pressure and the second pressure over time, comprising identifying a leak in the water distribution system outside of the first and second buildings (Figure 1, #112(2); Figure 2, #202; Figure 3, #300, #304, [0019]; [0029] teaches “the remote leak detection service 122 may be configured to receive the measurements or other data from the pressure sensor 114, the contamination sensor (s) 116, and the flow rate sensor (s) 118. The remote leak detection service 122 may determine, based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3; [0033]; i.e., the remote leak detection service receives the first and second measurements data from the pressure sensors, and the processor can analyze and determine, based on the measurement, a location of a leak in the water distribution system in the third building 112(3) (outside of the first and second buildings).”
	Sahoo does not explicitly teach “analyzing the first pressure and the second pressure over time, comprising algorithmically identifying a leak in the water distribution system”.
	Enev teaches “analyzing the first pressure and the second pressure over time, comprising algorithmically identifying a leak in the water distribution ([0011]; [0026] teaches “The system also can include one or more processing units including one or more processors and one or more non-transitory storage media storing machine executable instructions configured when run on the one or more processors to perform detecting a non-cyclical pressure event corresponding to a water leak in the water system of the structure during a first time period based on an analysis of information including the pressure measurement data”; [0056]; [0087]; [0088] teaches “The four techniques, M1-M4, in Table 1 can be used by leak detection device 224 and/or cloud computing system 504 to identify characteristics of the pressure data to detect leaks. In some cases, leak detection device 224 can include lightweight versions of algorithms that perform the four leak detection techniques M1-M4. Basic versions of the techniques can operate within leak detection device 224 on the data collected from the pressure sensor collected and/or stored in leak detection device 224”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo in view of Enev.
This combination would improve the accuracy of determining location of leaks in a water distribution system (Enev, [0085]). 

As to claim 15, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 14.
	Sahoo teaches “measuring using the third pressure sensor, a third pressure signal within a third plumbing system in a third building at a third location, wherein the third pressure sensor is within a third water device (Figure 1, #112(3), #114; [0012]; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026] teaches “While illustrated as a single pressure sensor 114, in various examples multiple pressure sensors 114 may be located on the water distribution system 102 to measure pressure”; i.e., the system has one or more pressure sensors and therefore, the second water device would use the third pressure sensor to measure pressure at a third location in the third building (#112(3)) of the water distribution system); and reporting the third pressure over time away from the third location, wherein the third location taps off the water distribution system away from where the first and second plumbing systems tap off the water distribution, wherein the processor analyzes the first, second and third pressures over time to identify the leak in the water distribution system outside of the first, second and third buildings (Figure 1, #112(1), #112(2), #112(3), #112(n), #114, #120, #122; Figure 2, #202; [0026]; [0029]; [0033]; [0041]; i.e., the remote leak detection service receives the measurements data from the pressure sensors, and the processors analyze the first, second, and third pressures over time and determine the leak in the water distribution system in the fourth building (outside of the first, second and third buildings)).”

As to claim 17, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 14.
	Sahoo teaches “code for: receiving pressure information from a plurality of water devices, including the first and second water devices, correlating a leak signal from pressure information over time from the plurality of water devices (Figure 1, #114; Figure 3, #300, #304, #306, #308; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026]; [0029] teaches “The remote leak detection service 122 may determine , based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3”; i.e., the water devices are pressure sensors, and the one or more pressure sensors measure pressure of the water distribution system. The pressure sensors send the pressure measurements or a change in pressure data, and associated timestamps to the remote leak detection service, and  the remote leak detection service determines a location of a leak in the water distribution system), and determines that the leak signal is within the water distribution system ([0019] teaches “the remote leak detection service may store data indicating a topology and dimensions for the water distribution system and, based on the location of the contamination sensor and the distance from the contamination sensor where the leak in the pipe exists, determine an absolute location in the water distribution system where the leak in the pipe exists”).”

As to claim 18, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 14.
	Sahoo teaches “the second pressure over time is reported to the first water device for processing (Figure 3, #300, #302, #304; [0015] teaches “The sensors may include one or more pressure sensors to measure pressure in the water distribution system”; [0026]; [0029] teaches “The remote leak detection service 122 may determine , based on the measurements and associated timestamps, a location of a leak 124 in the water distribution system 102, as further discussed in FIGS. 2 and 3”; i.e., the water devices include a leak detection device and include processors and pressure sensors, and the one or more pressure sensors measure pressure of the water distribution system. Therefore, one of ordinary skill in the art would arrange so that the processors and the second pressure sensor are within the leak detection device).”

	Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Sahoo US 20190323918” in view of “Enev US 20170131174”, in further view of “Patel US 20180188085”. 
As to claim 3, the combination of Sahoo and Sahoo teaches the claimed 
limitations as discussed in Claim 1.
	Sahoo teaches “the processor uses the location and the first and second pressure over time to increase accuracy in determining where the leak is in the water distribution system ([0015]; [0016]; [0019] teaches “Based on the difference in time and the flow rate, the modules may determine a distance from the contamination sensor where a leak in a pipe allowed contaminants to enter the water distribution system during the drop in pressure. Further, the remote leak detection service may store data indicating a topology and dimensions for the water distribution system and, based on the location of the contamination sensor and the distance from the contamination sensor where the leak in the pipe exists, determine an absolute location in the water distribution system where the leak in the pipe exists”; [0024]; [0026]; i.e., the pressure sensors periodically or continuously measured water pressure and pressure changes in the water distribution system, the processor in the leak detection service determines an absolute location of a leak within the water distribution system based on the pressure measurements).”
	The combination of Sahoo and Enev does not explicitly teach “a transducer coupled to the water distribution system to insert an induced pressure signal at a location, wherein: the first water device receives the induced pressure signal, the second water device receives the induced pressure signal”.
	Patel teaches “a transducer coupled to the water distribution system to insert an induced pressure signal at a location, wherein: the first water device receives the induced pressure signal, the second water device receives the induced pressure signal ([0039] teaches “FIG. 14A indicates an active pressure signal that is used as a probe signal, wherein the active pressure signal is generated by a pressure transducer and introduced into a water system of a structure, so that the active pressure signal
propagates through the pipes”; [0108] teaches “The pressure sensor or transducer used to detect pressure transients in the water system can be reversed biased to produce a known pressure transient pulse that propagates through the water system”; [0111]; i.e., Patel’s pressure transducer generates the active pressure signal and introduced (“inserted”) it into the water distribution system of a structure, and the active (“induced”) pressure signal propagates through the pipes).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Patel. This combination would increase accuracy in detecting where the leak is in the water distribution system.

As to claim 9, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 7.
	Sahoo teaches “the processor uses the location and the first and second pressure over time to increase accuracy in determining where the leak is in the water distribution system ([0015]; [0016]; [0019] teaches “Based on the difference in time and the flow rate, the modules may determine a distance from the contamination sensor where a leak in a pipe allowed contaminants to enter the water distribution system during the drop in pressure. Further, the remote leak detection service may store data indicating a topology and dimensions for the water distribution system and, based on the location of the contamination sensor and the distance from the contamination sensor where the leak in the pipe exists, determine an absolute location in the water distribution system where the leak in the pipe exists”; [0024]; [0026]; i.e., the pressure sensors periodically or continuously measured water pressure and pressure changes in the water distribution system, the processor in the leak detection service determines an absolute location of a leak within the water distribution system based on the pressure measurements).”
	The combination of Sahoo and Enev does not explicitly teach “coupling a transducer to the water distribution system to insert an induced pressure signal at a location, wherein: the first water device receives the induced pressure signal, the second water device receives the induced pressure signal”.
	Patel teaches “coupling a transducer to the water distribution system to insert an induced pressure signal at a location, wherein: the first water device receives the induced pressure signal, the second water device receives the induced pressure signal
 ([0039] teaches “FIG. 14A indicates an active pressure signal that is used as a probe signal, wherein the active pressure signal is generated by a pressure transducer and introduced into a water system of a structure, so that the active pressure signal
propagates through the pipes”; [0108] teaches “The pressure sensor or transducer used to detect pressure transients in the water system can be reversed biased to produce a known pressure transient pulse that propagates through the water system”; [0111]; i.e., Patel’s pressure transducer generates the active pressure signal and introduced (“inserted”) it into the water distribution system of a structure, and the active (“induced”) pressure signal propagates through the pipes).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Patel. This combination would increase accuracy in detecting where the leak is in the water distribution system.

As to claim 16, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 14.
	Sahoo teaches “the processor uses the location and the first and second pressure over time to increase accuracy in determining where the leak is in the water distribution system ([0015]; [0016]; [0019] teaches “Based on the difference in time and the flow rate, the modules may determine a distance from the contamination sensor where a leak in a pipe allowed contaminants to enter the water distribution system during the drop in pressure. Further, the remote leak detection service may store data indicating a topology and dimensions for the water distribution system and, based on the location of the contamination sensor and the distance from the contamination sensor where the leak in the pipe exists, determine an absolute location in the water distribution system where the leak in the pipe exists”; [0024]; [0026]; i.e., the pressure sensors periodically or continuously measured water pressure and pressure changes in the water distribution system, the processor in the leak detection service determines an absolute location of a leak within the water distribution system based on the pressure measurements).”
	The combination of Sahoo and Sahoo does not explicitly teach “coupling a transducer to the water distribution system to insert an induced pressure signal at a location, wherein: the second water device receives the induced pressure signal”.
	Patel teaches “coupling a transducer to the water distribution system to insert an induced pressure signal at a location, wherein: the second water device receives the induced pressure signal ([0039] teaches “FIG. 14A indicates an active pressure signal that is used as a probe signal, wherein the active pressure signal is generated by a pressure transducer and introduced into a water system of a structure, so that the active pressure signal propagates through the pipes”; [0108] teaches “The pressure sensor or transducer used to detect pressure transients in the water system can be reversed biased to produce a known pressure transient pulse that propagates through the water system”; [0111]; i.e., Patel’s pressure transducer generates the active pressure signal and introduced (“inserted”) it into the water distribution system of a structure, and the active (“induced”) pressure signal propagates through the pipes).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Patel. This combination would increase accuracy in detecting where the leak is in the water distribution system.

	Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Sahoo US 20190323918” in view of “Enev US 20170131174”, in further view of “Khalifa US 20130199272”. 
As to claim 6, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 1.
	The combination of Sahoo and Enev does not explicitly teach “pressure readings resulting from movement of the first plumbing system in the first building are filtered from the first pressure over time”.	
	Khalifa teaches “pressure readings resulting from movement of the first plumbing system in the first building are filtered from the first pressure over time ([0008]; [0010]; [0015] teaches “The sensors 18 are high response hydrophones or dynamic pressure transducers. One or both bodies carry an electronics board 20 that includes a processor for digitizing, filtering and correlating received signals from the two sensors
18”; i.e., the system measures the water pressure of the plumbing system, and the processor filters the measured pressure signals).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Khalifa. This combination would improve the detection and locating of the leak is in the water distribution system.

As to claim 12, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 7.
	The combination of Sahoo and Sahoo does not explicitly teach “pressure readings resulting from movement of the first plumbing system in the first building are filtered from the first pressure over time”.	
	Khalifa teaches “pressure readings resulting from movement of the first plumbing system in the first building are filtered from the first pressure over time ([0008]; [0010]; [0015] teaches “The sensors 18 are high response hydrophones or dynamic pressure transducers. One or both bodies carry an electronics board 20 that includes a processor for digitizing, filtering and correlating received signals from the two sensors
18”; i.e., the system measures the water pressure of the plumbing system, and the processor filters the measured pressure signals).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Khalifa. This combination would improve the detection and locating of the leak is in the water distribution system.

As to claim 19, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 14.
	The combination of Sahoo and Enev does not explicitly teach “pressure readings resulting from movement of the first plumbing system in the first building are filtered from the first pressure over time”.	
	Khalifa teaches “pressure readings resulting from movement of the first plumbing system in the first building are filtered from the first pressure over time ([0008]; [0010]; [0015] teaches “The sensors 18 are high response hydrophones or dynamic pressure transducers. One or both bodies carry an electronics board 20 that includes a processor for digitizing, filtering and correlating received signals from the two sensors
18”; i.e., the system measures the water pressure of the plumbing system, and the processor filters the measured pressure signals).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Khalifa. This combination would improve the detection and locating of the leak is in the water distribution system.

	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Sahoo US 20190323918” in view of “Enev US 20170131174”, in further view of “Cussonneau US 2018018111”. 
As to claim 13, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 7.
	The combination of Sahoo and Enev does not explicitly teach “the processor: retrieves a map of the water distribution system, and approximates a location with of the leak using the map”.
	Cussonneau teaches “the processor: retrieves a map of the water distribution system, and approximates a location with of the leak using the map ([0031]; [0144] teaches “A map 600 of the network of a water distribution system is displayed to an operator through a display device. The map contains lines that represent pipes of the system, the width of the lines being representative of the diameter of the pipes. The system contains large pipes, such as pipes 610 and 611, and smaller pipes, such as pipes 620 and 621. Three leaks 630, 631, 632 have been localized in the network and are represented using large circles”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Cussonneau. This combination would improve in locating and displaying the leaks in the water distribution system.

As to claim 20, the combination of Sahoo and Enev teaches the claimed 
limitations as discussed in Claim 14.
	The combination of Sahoo and Enev does not explicitly teach “the processor: retrieves a map of the water distribution system, and approximates a location with of the leak using the map”.
	Cussonneau teaches “code for: retrieving a map of the water distribution system, and approximating a location with of the leak using the map (Figure 6, #630, #631, #632; [0032]; [0144] teaches “A map 600 of the network of a water distribution system is displayed to an operator through a display device. The map contains lines that represent pipes of the system, the width of the lines being representative of the diameter of the pipes. The system contains large pipes, such as pipes 610 and 611, and smaller pipes, such as pipes 620 and 621. Three leaks 630, 631, 632 have been localized in the network and are represented using large circles”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sahoo and Enev in view of Cussonneau. This combination would improve in locating and displaying the leaks in the water distribution system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Pal US 20120007744” teaches “A leak detector for detecting and locating leaks 
in a water supply pipe of plastics, the leak detector comprising a first sensor at a first position arranged to detect a leak signal travelling along a pipe, a second sensor arranged to detect a leak signal travelling along the pipe at a second position spaced from the first position, and a processing device adapted to receive the signals from the first sensor and the second sensor. The processing device is adapted to use the velocity and distance between the first sensor and the second sensor to determine the location of a leak. The characteristics may be the relationship between the phase and frequency of the leak signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863